 

Exhibit 10.2

 

EMPLOYEE NON-DISCLOSURE, NON-COMPETITION & INVENTIONS AGREEMENT

 

This Agreement made and entered into in Cambridge, Massachusetts, by Matthew W.
Emmens (the “Executive”) with Vertex Pharmaceuticals Incorporated (the
“Company”), effective as of the Executive’s first day of employment with the
Company, on the 5th day of February, 2009.

 

WHEREAS, the Employee acknowledges the importance to Vertex Pharmaceuticals
Incorporated (the “Company”) and its Affiliates (as hereafter defined) of
protecting the valuable Confidential Information (as hereafter defined) and
goodwill that they have developed or acquired and their other legitimate
interests.

 

NOW, THEREFORE, in consideration of his initial employment with the Company and
in consideration of his being granted access to trade secrets and other
confidential information of the Company and its Affiliates and for other good
and valuable consideration, the receipt and sufficiency of which I hereby
acknowledge, the Executive hereby agrees with the Company as follows:

 

1.             Confidentiality.  The Executive acknowledges that the Company and
its Affiliates continually develop Confidential Information; that the Executive
may develop Confidential Information for the Company and its Affiliates; and
that the Executive has learned and will continue to learn of Confidential
Information while serving as a member of the board of directors of the Company
(the “Board”) and will learn of Confidential Information hereafter during the
course of employment with the Company.  The Executive shall comply with the
policies and procedures of the Company for protecting Confidential Information
and shall not disclose to any Person (as hereafter defined) or use, other than
as required for the proper performance of his duties and responsibilities to the
Company and its Affiliates, or as required by applicable law after notice to the
Company and a reasonable opportunity for the Company to seek protection of the
Confidential Information prior to disclosure, any Confidential Information
obtained by the Executive incident to his employment or other association with
the Company or any of its Affiliates.  The Executive understands and agrees that
these restrictions shall continue to apply after his employment with the Company
terminates, regardless of the reason for such termination.  The confidentiality
obligation under this Section 1 shall not apply to information that is generally
known or readily available to the public at the time of disclosure to the
Executive or that becomes generally known or readily available to the public
thereafter through no wrongful act on the part of the Executive or any other
Person having an obligation of confidentiality to the Company or any of its
Affiliates.

 

2.             Return of Company Property.  All documents, records, tapes and
other media of every kind and description relating to the business, present or
otherwise, of the Company or any of its Affiliates and any copies, in whole or
in part, thereof (the “Documents”), whether or not prepared by the Executive,
shall be the sole and exclusive property of the Company and its Affiliates.  The
Executive shall safeguard all Documents and shall surrender to the Company at
the time his employment terminates, or at such earlier time or times as the
Board or its designee may specify, all Documents and all other property of the
Company and its Affiliates then in the Executive’s possession or control.

 

1

--------------------------------------------------------------------------------


 

3.             Assignment of Rights to Intellectual Property.  The Executive
shall promptly and fully disclose to the Company all Intellectual Property (as
defined in Section 8 hereof).  The Executive hereby assigns and agrees to assign
to the Company (or as otherwise directed by the Company) the Executive’s full
right, title and interest in and to all Intellectual Property.  The Executive
agrees to execute any and all applications for domestic and foreign patents,
copyrights or other proprietary rights and to do such other acts (including
without limitation the execution and delivery of instruments of further
assurance or confirmation) requested by the Company to assign the Intellectual
Property to the Company and to permit the Company to enforce any patents,
copyrights or other proprietary rights to the Intellectual Property.  The
Executive will not charge the Company for time spent in complying with these
obligations.  All copyrightable works that the Executive creates shall be
considered “work made for hire” and shall, upon creation, be owned exclusively
by the Company.

 

4.             Restricted Activities.  The Executive agrees that the following
restrictions on his activities during and after his employment are necessary to
protect the goodwill, Confidential Information and other legitimate interests of
the Company and its Affiliates:

 

(a)           While the Executive is employed by the Company and for eighteen
(18) months after his employment terminates, regardless of the basis of such
termination, the Executive shall not, directly or indirectly, whether as owner,
partner, investor, consultant, agent, employee, co-venturer or otherwise,
(i) compete with the Company or any of its Immediate Affiliates (as defined in
Section 8 hereof) within the United States or in any other country in which the
Company or any of its Immediate Affiliates markets, or is in active planning to
market, any of the Products or otherwise conducts or is in active planning to
conduct business; (ii) undertake any planning for any business competitive with
the Products of the Company or any of its Immediate Affiliates; or
(iii) compete, or undertake any planning to compete with, the Exclusive
Licensees (as also defined in Section 8) with respect to those Products as to
which the Exclusive Licensees are licensed by the Company or any of its
Immediate Affiliates in those geographic areas covered by those licenses.
Specifically, but without limiting the foregoing, the Executive agrees not to
engage in any manner in any activity that is directly or indirectly competitive
or potentially competitive with the Products or with any of the other business
activities of the Company or any of its Immediate Affiliates conducted or under
consideration at any time during the Executive’s employment or his service on
the Board and further agrees not to work or provide services, in any capacity,
whether as an employee, independent contractor or otherwise, whether with or
without compensation, for or to any Person who is engaged in any business that
is competitive with the business of the Company or any of its Immediate
Affiliates or any of the Exclusive Licensees (to respect to the Products
licensed), as conducted or in planning during the Executive’s employment. For
the purposes of this Section 4, the business of the Company and its Immediate
Affiliates and the Exclusive Licensees shall include all Products and the
Executive’s undertaking shall encompass all items, products and services that
may be used in substitution for Products.  The foregoing, however, shall not
prevent the Executive’s passive ownership of two percent (2%) or less of the
equity securities of any publicly traded company; nor in any way limit him in
the performance of his duties as a member and/or chairman of the Board of
Directors of Shire Pharmaceuticals Inc. (the “Shire Board”) in accordance with
Section 3(c) of the Executive’s employment agreement with Company of even date
herewith (the “Employment Agreement”).

 

(b)           The Executive agrees that, during his employment with the Company,
he will not undertake any outside activity, whether or not competitive with the
business of the

 

2

--------------------------------------------------------------------------------


 

Company or any of its Immediate Affiliates, that could reasonably give rise to a
conflict of interest or otherwise interfere with any his duties,
responsibilities or obligations to the Company or any of its Immediate
Affiliates.  It is expressly understood and agreed that the Executive’s
performance of his duties as a member and/or chairman of the Shire Board in
accordance with Section 3(c) of the Employment Agreement shall not be a breach
of this Section 4(b).

 

(c)           The Executive agrees that, during his employment with the Company
and during the eighteen (18) months immediately following termination of his
employment, regardless of the basis of such termination, the Executive will not
directly or indirectly (a) solicit or encourage any customer or prospective
customer of the Company or any of its Immediate Affiliates or any of their
Exclusive Licensees to terminate or diminish its relationship with the Company
or any of its Immediate Affiliates; (b) seek to persuade any such customer or
prospective customer of the Company or any of its Immediate Affiliates or any
Exclusive Licensee to conduct with the Executive or any other Person any
business or activity that such customer, prospective customer or Exclusive
Licensee conducts or could conduct with the Company or any of its Immediate
Affiliates or (c) solicit or encourage any customer or prospective customer of
any of the Exclusive Licensees for any of the Products to terminate or diminish
such business with the Exclusive Licensees or to conduct such business with the
Executive or any other Person; provided that these restrictions shall apply
after termination of the Executive’s employment with the Company (y) only with
respect to those Persons who are or have been Exclusive Licensees or who are or
have been a customer or potential customer of the Company or any of its
Immediate Affiliates or the Exclusive Licensees at any time within the twelve
(12) month period immediately preceding the Date of Termination or whose
business has been solicited on behalf of the Company or any of its Immediate
Affiliates or any of the Exclusive Licensees by any of their employees or agents
within said twelve (12) month period, other than by form letter, blanket mailing
or published advertisement, and (z) only if the Executive has been introduced
to, or otherwise had contact with, such Person as a result of his employment or
other associations with the Company or one of its Immediate Affiliates or one of
their Exclusive Licensees or has had access to Confidential Information that
would assist in the Executive’s solicitation of such Person in competition with
the Company or one of its Immediate Affiliates or one of the Exclusive
Licensees.

 

(d)           The Executive agrees that during his employment (except in the
course of his duties on behalf of the Company or any of its Immediate
Affiliates) and during the eighteen (18) month period immediately following
termination of his employment, regardless of the basis for such termination, the
Executive will not, and will not assist any other Person to, (a) hire or solicit
for hiring any employee of the Company or any of its Immediate Affiliates or any
of the Exclusive Licensees or seek to persuade any employee of the Company or
any of its Immediate Affiliates or any of the Exclusive Licensees to discontinue
employment or (b) solicit or encourage any independent contractor providing
services to the Company or any of its Immediate Affiliates or any of the
Exclusive Licensees to terminate or diminish its relationship with them.  For
the purposes of the Executive’s obligations hereunder following termination of
his employment with the Company, an “employee” of the Company or any of its
Immediate Affiliates or any of the Exclusive Licensees or an “independent
contractor” providing services to the Company or any of its Immediate Affiliates
or any of the Exclusive Licensees is any Person who was such at any time during
the twelve (12) months preceding the Date of Termination.

 

5.             Notification Requirement.  During the eighteen (18) months
immediately following the Date of Termination, the Executive shall give notice
to the Company prior to begin

 

3

--------------------------------------------------------------------------------


 

employment or a consulting position stating the name and address of the Person
for whom such employment or consulting is undertaken and the nature of the
Executive’s position with such Person.  The Executive agrees to also provide the
Company with such other pertinent information as the Company may reasonably
request in order to determine the Executive’s continued compliance with his
surviving obligations under Sections 1, 3 and 4 hereof.

 

6.             Enforcement of Covenants.  The Executive acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed on him pursuant to Sections 1, 3 and 4 hereof. 
The Executive agrees without reservation that each of the restraints contained
herein is necessary for the reasonable and proper protection of the goodwill,
Confidential Information and other legitimate interests of the Company and its
Immediate Affiliates; that each and every one of those restraints is reasonable
in respect to subject matter, length of time and geographic area; and that these
restraints, individually or in the aggregate, will not prevent him from
obtaining other suitable employment during the period in which the Executive is
bound by these restraints.  The Executive further agrees that he will not
assert, or permit to be asserted on his behalf, in any forum, any position
contrary to the foregoing.   The Executive further acknowledges that, were he to
breach any of the covenants contained in Section 1, 3 or 4 hereof, the damage to
the Company would be irreparable.  The Executive therefore agrees that the
Company, in addition to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any of said covenants, without having to post bond. 
The parties further agree that, in the event that any provision of Section 1, 3
or 4 hereof shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.

 

7.             Conflicting Agreements.  The Executive hereby represents and
warrants that the execution of this Agreement and the performance of his
obligations hereunder will not breach or be in conflict with any other agreement
to which the Executive is a party or is bound and that the Executive is not now
subject to any covenants against competition or similar covenants or any court
order or other legal obligation that would affect the performance of his
obligations hereunder.  The Executive agrees not to disclose to or use on behalf
of the Company or any of its Affiliates any proprietary information of a prior
employer or other Person without such Person’s consent.

 

8.             Definitions.  Words or phrases which are initially capitalized or
are within quotation marks shall have the meanings provided in this Section and
as provided elsewhere herein.  For purposes of this Agreement, the following
definitions apply:

 

(a)           “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, contract or equity interest.

 

(b)           “Confidential Information” means any and all information of the
Company and its Affiliates that is not generally known by Persons with whom the
Company or any of its Affiliates competes or does business, or with whom the
Company or any of its Affiliates plans to compete or do business and any and all
information, publicly known in whole or in part or not, that, if disclosed by
the Company or any of its Affiliates, would assist in competition against

 

4

--------------------------------------------------------------------------------


 

them.  Confidential Information includes without limitation such information
relating to (i) the development, research, testing, manufacturing, marketing and
financial activities of the Company and its Affiliates, (ii) the Products,
(iii) the costs, sources of supply, financial performance and strategic plans of
the Company and its Affiliates, (iv) the identity and special needs of the
customers of the Company and its Affiliates and (v) the people and organizations
with whom the Company and its Affiliates have business relationships and the
nature and substance of those relationships.  Confidential Information also
includes any and all information received by the Company or any of its
Affiliates belonging to any customer or other Person with any understanding,
express or implied, that the information would not be disclosed.

 

(c)           “Date of Termination” means the date the Executive’s employment
with the Company terminates, regardless of the reason for such termination, and,
for the avoidance of doubt, whether occurring pursuant to the employment
agreement between the Company and the Executive of even date herewith or
otherwise.

 

(d)           “Exclusive Licensees” means those Persons licensed by the Company
and/or by one or more of its Immediate Affiliates to distribute in specific
geographic areas one or more of the Products.

 

(e)           “Immediate Affiliates” means the Company’s direct and indirect
subsidiaries, the Company’s direct and indirect parents and their direct and
indirect subsidiaries.

 

(f)            “Intellectual Property” means inventions, discoveries,
developments, methods, processes, compositions, works, concepts and ideas
(whether or not patentable or copyrightable or registrable under any comparable
law or constituting trade secrets) conceived, made, created, developed or
reduced to practice by the Executive (whether alone or with others, whether or
not during normal business hours or on or off Company premises) during the
Executive’s service on the Board or his employment with the Company or any of
its Immediate Affiliates or that relate to the Products or to any prospective
activity of the Company or any of its Immediate Affiliates or to any work
performed by the Executive for the Company or any of its Immediate Affiliates or
that make use of Confidential Information or any of the equipment or facilities
of the Company or any of its Immediate Affiliates.

 

(g)           “Person” means an individual, a corporation, a limited liability
company, an association, a partnership, an estate, a trust and any other entity
or organization, other than the Company or any of its Affiliates.

 

(h)           “Products” mean all products planned, researched, developed,
tested, manufactured, sold, licensed, leased or otherwise distributed or put
into use by the Company or any of its Immediate Affiliates, together with all
services provided or planned by the Company or any of its Immediate Affiliates,
during the Executive’s employment or during the period of his service on the
Board that preceded the Commencement Date.

 

9.             Assignment.  Neither the Company nor the Executive may make any
assignment of this Agreement or any interest in it, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and obligations under this Agreement
without the Executive’s consent in the event that the Company shall hereafter
affect a reorganization, consolidate with, or merge into any Person or transfer
to any Person all or substantially all of the business, properties or assets of
the Company.  This Agreement shall inure to the benefit of and be binding upon
the Executive and the Company, and

 

5

--------------------------------------------------------------------------------


 

each of their respective successors, executors, administrators, heirs,
representatives and permitted assigns. The Executive also agree that each of the
Company’s Affiliates shall have the right to enforce all of his obligations to
that Affiliate under this Agreement.  The Executive hereby expressly consents to
be bound by the provisions of this Agreement for the benefit of the Company and
of any successor or permitted assign to whose employ the Executive may be
transferred, without the necessity that this Agreement be re-signed at the time
of such transfer.

 

10.           Severability.  If any portion or provision of this Agreement shall
to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

11.           Notices.  Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person, consigned to a reputable national courier
service or deposited in the United States mail, postage prepaid, and addressed
to the Executive at his last known address on the books of the Company or, in
the case of the Company, at its principal place of business in Cambridge,
Massachusetts, attention of the Senior Vice President of Human Resources with a
copy to the Office of the General Counsel of the Company, or to such other
address as either party may specify by notice to the other actually received.

 

12.           Not a Contract for a Fixed Term.  The Executive acknowledges and
agrees that this Agreement does not in any way obligate the Company to retain
his services for a fixed period or at a fixed level of compensation; nor does it
in any way restrict his right or that of the Company to terminate his employment
at any time, with or without notice or cause.

 

13.           Entire Agreement; Amendments; Waivers; Survival.  This Agreement
sets forth the entire agreement between me and the Company and supersedes all
prior and contemporaneous communications, agreements and understandings, written
or oral, with respect to the subject matter hereof; provided, however, that this
Agreement shall not terminate or supersede the employment agreement between the
Executive and the Company of even date hereof; nor shall it supersede any
confidentiality of other obligations the Executive may have in connection with
his service on the Board. This Agreement may not be modified or amended, and no
breach shall be deemed to be waived, unless agreed to in writing by the
Executive and an expressly authorized member of the Board.  If any provision of
this Agreement should, for any reason, be held invalid or unenforceable in any
respect, it shall not affect any other provisions, and shall be construed by
limiting it so as to be enforceable to the maximum extent permissible by law.
Provisions of this Agreement shall survive any termination of the Executive’s
employment to the extent so provided in this Agreement or if necessary or
desirable to accomplish the purpose of other surviving provisions.

 

14.           Headings and Counterparts.  The headings and captions in this
Agreement are for convenience only and in no way define or describe the scope or
content of any provision of this Agreement.  This Agreement may be executed in
two or more counterparts, each of which shall be an original and all of which
together shall constitute one and the same instrument.

 

6

--------------------------------------------------------------------------------


 

15.           Governing Law.  This is a Massachusetts contract and shall be
construed and enforced under and be governed in all respects by the laws of the
Commonwealth of Massachusetts, without regard to the conflict of laws principles
thereof.

 

16.           Executive’s Representations.  In signing this Agreement, the
Executive represents and warrants to the Company that he has read and understood
all of its terms; that he has had a full and reasonable opportunity to consider
its terms and to consult with an attorney and any person of his choosing before
signing, if he wished to do so; that he has not relied on any agreements or
representations, express or implied, concerning the subject matter hereof that
are not set forth expressly in this Agreement;  and that he has signed this
Agreement knowingly and voluntarily.

 

Intending to be legally bound hereby, the Executive has signed this Agreement
under seal to take effect as of the date first written above.

 

THE EXECUTIVE:

 

 

 

 

 

 

Signature:

/s/ Matthew W. Emmens

 

 

Matthew W. Emmens

 

 

 

 

 

Accepted and Agreed:

 

VERTEX PHARMACEUTICALS

 

 

 

 

 

 

By:

/s/ Charles A. Sanders

 

 

Charles A. Sanders

 

 

Chairman of the Board

 

 

7

--------------------------------------------------------------------------------